DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 2/4/2022.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
The declaration filed 2/4/2022 is acknowledged.
Any rejections or objections not repeated are considered withdrawn in view of applicant’s arguments and/or amendments.
With regard to the declaration,
On the outset, the Examiner respectfully notes that:
1) Applicant’s arguments are primarily directed towards Conrad et al. (Conrad) (US 2,430,757) but where it is the combination of references that teaches the claimed invention. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2) Applicant notes numerous features that are not claimed, and is noted that the features upon which applicant relies are not recited in the rejected claim(s) as explained below.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As to paragraphs 8 and 9,
The Examiner respectfully notes that the claims do no require the use of cold-rolled steel and instead, claim 1, for example, only requires that the washer be made from electrical steel produced as one or more flat strips.  While the manner of forming the washer is not given patentable weight, the Examiner respectfully notes that applicant has admitted that both Conrad and AAPA disclose the use of layers of sheets of electrical steel.  A sheet is reasonably a flat strip as shown in paragraph 8 of declaration.  Applicant argues that the manner of forming the shield or core in the known manner is not from a cold rolled strip of electrical steel, but applicant respectfully admits in the background section of the invention that “Electrical steel is often manufactured in cold-rolled strips.  These strips are cut to shape to make laminations which are stacked together to form laminated solid cores of transmitters, and the stator and rotor of electric motors” as found on page 1 of the disclosure.  As such, applicant has admitted that it is known to use electrical steel formed from cold-rolled strips which are used to form cores, that the strips are cut to shape to make laminations which are then stacked together, and then relates this to inductive position sensors as seen in lines 
As to paragraph 10,
The Examiner again respectfully notes that applicant is arguing how the final product was made and not the differences between the final product and the prior art combination.  Also, whether or not a feature is expensive does not render a feature non-obvious, and applicant has not presented any evidence of how expensive the materials and processes are of applicant’s manner in performing such a manufacturing step in contrast to the prior art, or any evidence that a person of ordinary skill would be caused to below that the expense in forming the prior art would be viewed as very expensive.
As to paragraph 11,

As to paragraph 12,
Applicant states it was not known to formed a cup shaped magnetic field from two parts made of electrical steel, but the Examiner respectfully notes that applicant does not provide any evidence of this and is instead only an assertion.  Conrad discloses a shield (15) and washer (12) that together can be said to be the claimed two part structure.  How the cup-shaped magnetic field was formed is not given patentable weight because claim 1 is an apparatus claim and not a method of manufacture.  See MPEP 2113(I).  
As to paragraphs 13-22,
Applicant argues that Conrad discloses a different measurement principle, but the Examiner respectfully notes that the claims do not limit the invention to the specifics argued by applicant.  For example, applicant argues that the instant application uses a single coil and a single magnetic flux path, but such a feature is not recited in the claims.  Claim 1 does not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, while applicant may have a benefit for certain features as argued, these benefits do not render the claims non-obvious, especially with regard to features that are not claimed.  Respectfully, it does not matter how accurate Conrad is as Conrad in view of AAPA discloses the claim features. How accurate a prior art reference is does not preclude it from discloses claim features.  
As to Claim 23,
Applicant argues that Conrad would not be operable if modified as proposed in the Office Action, but the Examiner respectfully disagrees as applicant has not presented any evidence demonstrating non-obviousness.  For example, while Conrad may disclose a different invention than what is disclosed in applicant’s disclosure, Conrad discloses the claim features and all that is being taught into Conrad is the idea that cold-rolled steel could be used to form the shield to allow for a speicifc cross-sectional form as claimed.  Applicant does not explain why Conrad could not use such a technique or why the use of such a technique would rather the combination inoperative.  Whether or not a feature is known, or whether or not a different detection approach is utilized is respectfully not evidence of non-obviousness because such a detection approach would still reasonably work.  As such, the Examiner respectfully disagree with applicant.
With regard to the arguments made on pages 4-10 of the amendment,
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA).

    PNG
    media_image1.png
    786
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    261
    media_image2.png
    Greyscale

As to Claim 1,
Conrad discloses an inductive position sensor, comprising: a first part with a cylindrical coil winding (32), (33), (35), (36) having a longitudinal direction, a second part with a soft magnetic plunger core (25) arranged movable with respect to the cylindrical coil winding (14) in the longitudinal direction and said soft magnetic plunger core having a longitudinal extent parallel to the longitudinal direction of the cylindrical coil winding (Figures 1 and 2), (Column 4, Lines 32-49), and wherein the first part at least partly surrounds the soft magnetic plunger core (Figures 1 and 2), wherein a two-art, cup-formed magnetic field including a thin walled soft magnetic tubular shield (15) substantially surrounding the cylindrical coil winding and a shield hole washer element (21) (Figures 1 and 2 / note the walls in Figure 1 for the shield is reasonably thin, and as applicant does not define what is meant by thin in the claim, the walls for element (15) are reasonably thin compared to the overall device size), and wherein the thin walled soft magnetic tubular shield  has a cylindrical cross section with only one end partially closed by the shield hole washer element (21), and wherein both the soft magnetic tubular shield and the shield hole washer element are made from electrical steel (Column 4, Lines 49-53 / note laminated steel), and that the soft magnetic plunger core is formed from electrical steel (Column 4, Lines 49-53).

AAPA discloses that electrical steel is often manufactured in cold-rolled strips less than 2mm thick, the strips are cut to shape to make laminations which are stacked together to form laminated solid cores and used for pole pieces and sensor probes (Page 1, Lines 27-30), (Page 3, Lines 11-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad to include manufacturing the steel from cold-rolled strips to therefore disclose wherein said thin walled soft magnetic tubular shield is shaped to circular cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, wherein both the soft magnetic tubular shield and the shield hole washer element are made from electrical steel produced as one or more flat strips, wherein the thin walled soft magnetic tubular field is shaped to the circular cross-section from the one or more flat strips cut to a rectangle given the above disclosure and teaching of AAPA in order to advantageously radically lower the cost of the device by producing the steel in strips in huge volumes at low cost per kilogram (Page 2, Lines 1-2).
(Note that the shield and washer of Conrad are cylindrical, and the only way a cold-rolled strip can be used to form the shield and washer of Conrad, as best understood, is to roll them in a 
As to Claim 3,
Conrad discloses the thickness of the shield hole washer element has a relative thickness versus the thin walled soft magnetic tubular shield in the range 1.5 to 5 times (Figure 1 / note the radial thickness of the washer is reasonably in the above range relative to the radial thickness of the shield (15)).
Claims 2, 4, 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA) as applied to claim 1 and in further view of Niwa et al. (Niwa) (US 2008/0315868).
As to Claims 2 and 4,
Conrad in view of AAPA does not disclose the longitudinal abutting seam has a gap between abutting edges of the thin walled soft magnetic tubular shield, wherein the thin walled soft magnetic tubular shield  is arranged inside of a tubular housing made in polymeric material, with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular 
Niwa discloses the longitudinal abutting seam has a gap (51) between abutting edges of the thin walled soft magnetic tubular shield (Figure 1A), the thin walled soft magnetic tubular shield (5) is arranged inside of a tubular housing (6),(13) made in polymeric material (Paragraphs [0032], [0034]) with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular shield such that the gap of the longitudinal abutting seam is reduced (Figures 1 and 6 / note the portions of (13) that (5) comes into contact with are beveled), the tubular housing made in polymeric material includes a central guide tube for the soft magnetic plunger core (Figures 1A, 1B, 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA to include the longitudinal abutting seam has a gap between abutting edges of the plunger core, wherein the thin walled soft magnetic tubular shield  is arranged inside of a tubular housing made in polymeric material, with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular shield such that the gap of the longitudinal abutting seam is reduced, the tubular housing made in polymeric material includes a central guide tube for the soft magnetic plunger core as taught by Niwa in order to advantageously provide an additional layer of protection for the sensor and the coil and help ensure that the electrically conductive elements in the sensor device do not become shorted or otherwise interfered in case the sensor device comes into contact with metal, and in order to 
As to Claim 5,
Conrad in view of AAPA does not expressly state how the laminated steel is used to form the core, and therefore does not expressly disclose the soft magnetic plunger core is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle.
Niwa discloses the soft magnetic plunger core (5) is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding (Figure 1A), and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle (Paragraph [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA to include the laminated steel is used to form the core, and therefore does not expressly disclose the soft magnetic plunger core is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle as taught by Niwa in order to advantageously lower the cost of the device by eliminating the need for a solid core plunger.
As to Claims 7 and 8,
Conrad in view of AAPA and Niwa does not disclose the thickness of the wall of the soft magnetic plunger core is between 0.02-5% of the total outer diameter of the soft magnetic 
Niwa discloses that it is known to use different wall thicknesses for a shield member relative to the diameter (Paragraphs [0045], [0046], [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA and Niwa to optimize the ratio of the thickness of the wall of the plumber to the total outer diameter of the plunger to therefore disclose the thickness of the wall of the soft magnetic plunger core is between 0.02-5% of the total outer diameter of the soft magnetic plunger core, the thickness of the wall of the soft magnetic plunger core is between 0.01 - 0.4 mm given the above disclosure and teaching of Niwa in order to improve the overall linearity of the coil impedance (Paragraph [0045]) and to advantageously reduce cost by using the thinnest amount of material for the core necessary but still allow for proper displacement detection, and because it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
As to Claim 9,
Conrad in view of AAPA and Niwa disclosed the wall of the soft magnetic plunger core  is mounted as a foil on top of a central inactive core (55) element made of nonmagnetic material (Figure 4), (Column 5, Lines 50-63).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA) as applied to claim .
As to Claim 6,
Conrad in view of AAPA and Niwa does not disclose the longitudinal abutting seam of the soft magnetic plunger core is fused together.  
Imanishi discloses that it is known to form a core with rolled silicon steel sheets and attaching the end portions by welding (Paragraph [0083]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA and Niwa to include the longitudinal abutting seam of the soft magnetic plunger core is fused together given the above disclosure and teaching of Imanishi in order to advantageously ensure that the that the core/plunger remains in the desired shape and does not spread out too far which can create errors in the magnetic detection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858